 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT G. SMITH,                                 No. 1:17-cv-00542-DAD-SAB
12                       Plaintiff,
13            v.                                       ORDER ENTERING JUDGMENT AND
                                                       CLOSING CASE
14    GENERAL INFORMATION SERVICES,
      INC.,                                            (Doc. Nos. 26, 34)
15
                         Defendant.
16

17

18           Pursuant to the proposed judgment filed on May 17, 2019 (Doc. No. 34), it is hereby

19   ordered that:

20           1.      Judgment is entered against defendant General Information Services, Inc. and in

21                   favor of plaintiff Robert G. Smith in the amount of $240,432.14, calculated as

22                   follows:

23                   a. Plaintiff is awarded $105,000.00 pursuant to the offer of judgment accepted on

24                      October 22, 2018 (Doc. No. 26);

25   /////

26   /////

27   /////

28   /////
                                                       1
 1              b. Plaintiff is awarded attorneys’ fees and costs in the amount of $135,432.14

 2                 pursuant to the court’s order granting in part plaintiff’s motion for attorneys’

 3                 fees (Doc. No. 33); and

 4        2.    The Clerk of Court is directed to close this case.

 5   IT IS SO ORDERED.
 6
       Dated:   May 22, 2019
 7                                                  UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
